DETAILED ACTION
This communication is responsive to the application, filed May 3, 2019.  Claims 1-20 are pending in this application.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on May 3, 2019, which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  As per claims 16-20, they are rejected because the applicant has provided evidence that the applicant intends the term "machine-readable storage medium” to include non-statutory matter.  The applicant describes a machine-readable storage medium as including open ended language and thus it is reasonable to interpret it to include all possible mediums, including non-statutory mediums (see paragraph 0056).  The words "storage" and/or "recording" are insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure.  
The Examiner suggests amending the claim(s) to read as a “non-transitory computer-readable storage medium”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 5-7, 10-12, 14-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Augenstein et al. (US 2011/0040937 A1) in view of Curley et al. (US 2018/0293017 A1).

As per claim 1:  A data storage system, comprising: 
determining whether the data storage system is in an active data storage mode or a passive data storage mode in connection with data stored on behalf of an application; 
Augenstein discloses [Fig. 7; 0060] determining if the storage device is an active mode or a passive mode when a read/write request is received.
in response to determining that the data storage system is in the active data storage mode, accepting a connection from the application, permitting the application to store one or more new data objects at the data storage system, replicating the one or more new data objects to other data storage systems other than the data storage system, participating in object ownership management for the application, and accepting replicated data from one or more of the other data storage systems, 
Augenstein discloses [Fig. 8; 0061] if the primary device is in an active mode, permission is given to the write request of the application to write to the first physical address on the primary storage device.
wherein the replicating the one or more new data objects to the other data storage systems comprises replicating the one or more new data objects to at least one first active data storage system that is in the active data storage mode, and replicating the one or more new data objects to at least one second passive data storage system that is in the passive data storage mode; and 
in response to determining that the data storage system is in the passive data storage mode, blocking at least storage of the one or more new data objects by the application, and accepting replicated data from one or more of the other data storage systems.  
at least one processor [Curley; Fig. 2C, CPU (156)]; and 
at least one memory that stores executable instructions that, when executed by the at least one processor, facilitate performance of operations [Curley; Fig. 2C, memory (152)], comprising: 
Augenstein discloses permitting read/write operations on the active data storage systems and determining active mode and passive modes of a data storage system, but fails to explicitly disclose blocking storage of new data objects if the storage system is in the passive mode.  Curley discloses a similar system, which further teaches [0121-0132] rejecting all I/O requests related to the application by the storage system if the storage system is in the passive mode.  Curley further discloses [0057] mirroring data stored in one controller to another controller, or it could be used to offload compression, data aggregation, and/or erasure coding calculations and transfer to storage devices to reduce load.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Augenstein with that of Curley.  One would have been motivated to block storage of new data objects in the passive mode because the data might not be persisted to other storage devices within the storage system [Curley; 0124].

As per claim 2:  The system of claim 1, wherein the operations further comprise: in further response to determining that the data storage system is in the passive data storage mode, blocking the connection from the application.
Curley discloses [0121-0132] rejecting all I/O requests related to the application by the storage system if the storage system is in the passive mode.  

As per claim 5:  The system of claim 1, wherein the operations further comprise: protecting the one or more new data objects locally at the data storage system using one or more of a mirroring, a parity, and an erasure coding protection measure.
Curley discloses [0061] the storage system may utilize mirroring and/or erasure coding schemes as part of storing data.

  The system of claim 1, wherein the data storage system is designated as an owner of the one or more new data objects stored at the data storage system by the application, and wherein participating in object ownership management for the application comprises handling requests related to the one or more new data objects forwarded from the at least one first active data storage system.
Curley discloses [0070] every piece of data and every piece of metadata of an application has an owner.  If the owner is unreachable, for example through a failure of a storage node, there is a plan of succession for how to find that data or that metadata.

As per claim 7:  The system of claim 1, wherein participating in object ownership management for the application comprises: in response to a site outage being determined to have taken place at the at least one first active data storage system, selecting, from among one or more other active data storage systems, 32114838.01 (DELLP273US) a new owner for one or more data objects owned by the at least one first active data storage system.
Curley discloses [0070] every piece of data and every piece of metadata of an application has an owner.  If the owner is unreachable, for example through a failure of a storage node, there is a plan of succession for how to find that data or that metadata.

As per claim 10:  The system of claim 1, wherein the operations further comprise: in response to a failure of multiple of the other data storage systems, switching the data storage system from the passive data storage mode to the active data storage mode and initiating replication of application data at data storage systems located at sites within a same region as the data storage system.
Curly discloses [0061-0062] mirroring and erasure coding at various levels may be used to recover from multiple types of failures that occur separately or in combination.  Curly further discloses [0118-0119] the storage devices can be paired in any manner, so long as there are redundant resources.  Curly further 

As per claims 11, 12, 14, and 15:  Although claims 11, 12, 14, and 15 are directed towards a method claim, they are rejected under the same rationale as the system claims 1, 2, 6, and 10 above.

As per claims 16, 17, 19, and 20:  Although claims 16, 17, 19, and 20 are directed towards a medium claim, they are rejected under the same rationale as the system claims 1, 2, 6, and 10 above.

Allowable Subject Matter
Claims 3, 4, 8, 9, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if it overcomes the 35 U.S.C. 101 rejection above and is rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 20180217888 A1 – Colgrove discloses a first active storage array that allows direct access requests to the storage devices within the active storage array, while a second storage array is in the passive state and does not allow direct access requests to the storage devices..  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGAR P PATEL/Primary Examiner, Art Unit 2114